Citation Nr: 1028979	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-39 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable initial rating for service-connected 
bilateral pes planus prior to August 14, 2006, and a disability 
rating in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern




INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984 
and from November 1988 to June 1995.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 decision rendered by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO, in pertinent part, 
granted service connection for bilateral pes planus and assigned 
an initial 0 percent disability rating, effective November 10, 
2005.  In October 2007, the RO increased the evaluation to 10 
percent disabling, effective August 14, 2006.  The Veteran has 
continued to express disagreement with the rating assigned, and 
as the rating is less than the maximum under the applicable 
criteria, the issue remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The Veteran was scheduled for a July 2010 hearing before the 
Board.  In July 2010, she withdrew her hearing request. 


FINDINGS OF FACT

1.  Prior to August 14, 2006 the Veteran's bilateral pes planus, 
manifested by pain when standing or walking and use of orthopedic 
shoes, resulted in a moderate disability. 

2.  Since August 14, 2006 the Veteran's bilateral pes planus, 
manifested by pain when standing or walking, weight-bearing line 
medial to the great toe, tenderness, and use of orthopedic shoes, 
results in a moderate disability. 




CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for bilateral 
pes planus prior to August 14, 2006, have been met, but the 
criteria for an evaluation greater than 10 percent at any point 
during the appeal have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by the 
Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and her representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (the Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in her possession that pertains 
to the claim.  This was codified by 38 C.F.R. § 3.159(b)(1).  In 
2008 however, this regulation was revised to remove the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  See 73 Fed. 
Reg. 23, 353-23, 356 (April 30, 2008).

The Veteran's disagreement with the initial rating assigned for 
bilateral pes planus arises from a granted claim of service 
connection.  The Court has observed that a claim of entitlement 
to service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a) (2002).  Compliance with the first Pelegrini II element 
requires notice of these five elements in initial rating cases.  
See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Prior to 
adjudication of the Veteran's claim for service-connected 
bilateral pes planus, a letter dated in December 2005 fully 
satisfied the duty to notify provisions regarding the claim.  An 
October 2006 letter addressed the criteria for an increased 
rating for pes planus and provided notice of the manner in which 
VA assigns disability ratings and effective dates.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  Her 
Hampton VAMC outpatient treatment records have been obtained and 
associated with the claims file.  Operation reports from a 
Richmond VAMC surgical procedure are in the file.  The Veteran 
has not referenced outstanding records that she wanted VA to 
obtain or that she felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  In the present case, the 
Veteran underwent VA contract examinations in January 2006 and 
August 2009.  

Concerning these VA examinations, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The reports of the examinations 
reflect that the examiners reviewed the Veteran's military data, 
recorded her current complaints, and conducted appropriate 
physical examinations.  The August 2009 examiner also took x-
rays.  Both examiners rendered diagnoses and opinions regarding 
the Veteran's bilateral foot conditions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating purposes.  
See 38 C.F.R. § 4.2 (2009).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Accordingly, the Board will proceed to a decision on the merits 
of the claim. 

II.  Analysis

The Veteran served in the U.S. Navy and did not participate in 
combat activity.  

The Veteran filed an initial claim seeking service connection for 
bilateral pes planus in January 2002.  In an August 2002 
decision, the RO denied the claim.  She filed a new claim for pes 
planus in November 2005.  In March 2006 the RO granted service 
connection for bilateral pes planus and assigned an initial 
rating of 0 percent, effective November 10, 2005.  The Veteran 
filed her Notice of Disagreement with that determination in 
August 2006.  In October 2007, the RO increased the rating to 10 
percent disabling, effective August 14, 2006. 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities and are intended 
to compensate the average impairment in earning capacity due to a 
service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  See 
38 C.F.R. § C.F.R. Part 4 (2009).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the scheduler criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) 
(diagnostic codes that provide ratings solely based on loss of 
range of motion must consider functional loss and factors of 
joint disability attributable to pain).

The Board notes that the Veteran is appealing the initial 
assignment of a disability rating, and as such, the severity of 
the disability is to be considered during the entire period from 
the initial assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, where 
the evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.   

The Veteran's service-connected bilateral pes planus  was 
initially rated as 0 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2009).  The disability rating was 
effective November 10, 2005.  The disability is currently 
evaluated as 10 percent disabling, effective August 14, 2006.  

Diagnostic Code 5276 provides ratings for acquired flatfoot (pes 
planus).  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Mild flatfoot 
with symptoms relieved by built-up shoe or arch support is rated 
as noncompensably (0 percent) disabling.  Moderate flatfoot with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achilles, pain on manipulation and use of the 
feet, bilateral or unilateral, is rated 10 percent disabling.  
Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achilles on 
manipulation, which is not improved by orthopedic shoes or 
appliances, is rated 50 percent disabling for bilateral 
disability.  Id. 

In the present case, the Board finds that the Veteran's bilateral 
pes planus manifested to a compensable 10 percent rating prior to 
August 14, 2006.  In an October 2005 podiatry consultation, the 
Veteran complained of painful flatfeet, with the pain 
intensifying with prolonged standing and walking.  Clinical 
examination showed collapse of the medial longitudinal arch 
bilaterally with pronation during stance phase of gait.  The 
Veteran again complained of bilateral feet pain intensifying with 
prolonged standing and walking at a February 2006 podiatry 
follow-up.  She was wearing orthopedic shoes, as in January 2006 
she had reported shoe insets did not improve her pain.  
Accordingly, the Board finds that the Veteran's symptomatology 
most closely approximates the criteria for a 10 percent 
evaluation prior to August 14, 2006, and the effective date shall 
be the date of receipt of the claim.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2).

Based on the evidence of record, however, the Board finds that 
the criteria to support a 30 percent or higher disability 
evaluation for bilateral pes planus have not been met.  The 
August 2009 physical examination did not reveal any signs of 
callosities.  The examiner noted that the palpation of the 
plantar surface of the right and left foot revealed only "slight 
tenderness."  There was no objective evidence of marked 
deformity as neither foot showed any signs of inward rotation of 
the superior portion of the os calcis, medial tilting of the 
upper border of the talus, marked pronation, or whole foot 
everted.  The alignment of the achilles tendon was normal on both 
feet.  The Veteran could stand for 15-30 minutes, and orthopedic 
shoes relieved her pain and symptoms.  

Furthermore, VA outpatient records also fail to show a greater 
severity of pes planus than the current 10 percent evaluation.  
For example, the December 2007 outpatient visit to the Hampton 
VAMC shows that the Veteran was assessed only as having 
"moderate flatfoot deformity with pronation."  A clinical 
examination at a May 2007 podiatry consultation reported that the 
Veteran's "weight-bearing line is medial to the great toe with 
pain upon manipulation of the feet."  The Veteran reported pain 
along the bottom of both feet with prolonged walking or standing.  
Thus, the Board finds that the competent medical evidence shows 
that the Veteran's symptoms most closely approximate those 
associated with a 10 percent rating.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran does not meet the criteria for the next highest rating, 
namely, 30 percent.  The Board has considered the Veteran's 
competent lay statements regarding the severity of her bilateral 
foot pain as well as its effects on her daily life.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person 
is competent to report information of which he has personal 
knowledge).  The Board finds, however, that the objective 
clinical evidence of record that consistently reports moderate 
symptomotology is more probative than these lay statements.  See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence)).

The Board has considered application of alternate rating codes to 
the Veteran's bilateral pes planus, but finds a rating in excess 
of 10 percent is not warranted under other rating codes relating 
to the foot.  Specifically, there is not a showing of claw foot 
or severe unilateral hallux valgus equivalent to amputation of 
the great toe.  The Veteran does not have hammer toe of all toes 
or malunion or nonunion of the tarsal or metarsal bones. The 
Board notes that the Veteran has been diagnosed with hallux 
valgus of the right and left foot and underwent surgery for this 
condition in July 2006.  The Board further observes that the 
Veteran is already service connected for this disability.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5280 (2009). 

Finally, the rating schedule represents as far as is practicable, 
the average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 3.321(a), 
(b) (2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

As noted above, the Veteran's symptoms cause pain on manipulation 
and use of the feet, weight-bearing line medial to the great toe, 
and require the use of orthopedic shoes, and such impairment is 
contemplated by the rating criteria.  Thus, the rating criteria 
reasonably describe the Veteran's disability.  In addition, it is 
not shown that the bilateral pes planus causes marked 
interference with employment or results in hospitalizations.  
Rather, in August 2009 the examiner reported in the Veteran's 
medical history that this disability resulted in no "overall 
functional impairment."  Therefore, referral for consideration 
of an extraschedular rating is not warranted.

For all of these reasons and bases, the preponderance of the 
evidence is against assigning an initial rating higher than 10 
percent.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.59 (2007), § 4.71a, 
Diagnostic Code 5276 (2009).  Since the preponderance of the 
evidence is against the claim for a higher initial rating, there 
is no reasonable doubt to resolve in the Veteran's favor, and her 
claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

ORDER

Entitlement to a disability rating of 10 percent for bilateral 
pes planus is granted prior to August 14, 2006, and a disability 
rating in excess of 10 percent at any time is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


